Citation Nr: 0638510	
Decision Date: 12/11/06    Archive Date: 12/19/06

DOCKET NO.  98-21 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, variously described.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The appellant served on active duty in the United States 
Marine Corps (USMC) from July 1974 to February 1975.  He was 
a member of the New York Army National Guard (NYANG) between 
February 1983 to February 1989, serving several periods of 
active duty for training (ADT) including July 9, 1983, to 
July 23, 1983; May 19, 1984, to May 20, 1984; June 3, 1984, 
to July 7, 1984; and August 24, 1985, to September 7, 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which determined that new and material 
evidence had not been submitted to reopen the claim for 
service-connection for a psychiatric disorder. 

In April 2000 the Board remanded this claim to the RO for 
further development. In July 2003 the Board reopened and 
remanded the claim of service connection for an acquired 
psychiatric disorder.  At present, the case is once again 
before the Board for appellate adjudication. 


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not present in 
service, nor was a psychosis manifested within one year after 
separation from service.

2.  The record does not contain a competent medical opinion 
linking a current acquired psychiatric disorder to a disease 
or injury incurred during a period of ADT or inactive duty 
training (IDT).



CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 
101(24), 106, 1131, 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in March 2004 
correspondence, amongst other documents considered by the 
Board, generally fulfills the provisions of 38 U.S.C.A. § 
5103(a), save for a failure to provide notice addressing the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The 
claim was readjudicated in a March 2006 supplemental 
statement of the case.  The failure to provide notice of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal is 
harmless because the Board has determined that the 
preponderance of the evidence is against the claim.  Hence, 
any questions regarding what rating or effective date would 
be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claim, to include the 
opportunity to present pertinent evidence.  Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

Background

A review of the veteran's claims files show the veteran 
currently is diagnosed with several acquired psychiatric 
disorders including schizophrenia and major depression.  The 
issue before the Board, then, is whether there is a causal 
link between an acquired psychiatric disorder and service.

Service medical records from his period of active service 
from July 1974 to February 1975 are entirely silent for 
treatment or diagnosis of an acquired psychiatric disorder.  
Likewise, his NYANG records from February 1983 to February 
1989 do not record any treatment or diagnosis of an acquired 
psychiatric disorder during any period of ADT.

In the claimant's February 1993 application for VA benefits 
he contended he was entitled to service connection for 
disabilities including schizophrenia with an onset date of 
1983.  That application reported no inservice or postservice 
treatment for that disorder except at the VAMC, Albany, from 
1983 to the present. 

In this respect, the Board acknowledges that the veteran was 
hospitalized in November and December 1983 (during a period 
of IDT from July 1983 to May 1984) with diagnoses of alcohol 
abuse and schizoid personality disorder.  However, a firm 
diagnosis of schizophrenia does not equate to a diagnosis of 
schizoid personality disorder.

Specifically, the Board notes that a VAMC Albany hospital 
summary dated in November and December 1983 reveals the 
claimant was admitted with complaints that his drinking had 
gotten out of control; that he had been charged with DUI, and 
that he had increasing financial and marital problems. He 
reported various legal problems, a history of marijuana use; 
and a history of alcohol use since age 15, which had become a 
problem in the last 4-5 years. He reported that he had 
undergone detoxification at Samaritan Hospital in October 
1983 (the previous month); that he had never been treated for 
a psychosis; and that he had suicidal ideation just prior to 
detoxification. He underwent psychological testing and 
alcohol rehabilitation, and was discharged with diagnoses of 
alcohol abuse, continuous; and a schizoid personality 
disorder.

The law is clear that personality disorders which are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, chronic psychoneurosis of long 
duration or other psychiatric symptomatology shown to have 
existed prior to service with the same manifestations during 
service, which were the basis of the service diagnosis, will 
be accepted as showing pre-service origin.  See 38 C.F.R. § 
3.303(c).  Personality disorders are not diseases or injuries 
within the meaning of applicable legislation.  See 38 C.F.R. 
§§ 3.303(c), 4.9 (2006).  However, disability resulting from 
a mental disorder that is superimposed upon a personality 
disorder may be service-connected.  See 38 C.F.R. § 4.127.  
In this respect, the Board concedes that the veteran's 
schizoid personality disorder was first diagnosed in 
October/November 1983 during a period of IAD and prior to his 
subsequent periods of ADT from May 19, 1984 to May 20, 1984; 
June 3, 1984 to July 7, 1984; and August 24, 1985, to 
September 7, 1985.  Nevertheless, as further discussed below, 
the competent medical evidence of record simply does not show 
that, during any subsequent period of ADT or IDT, a mental 
disorder/diagnosis was superimposed upon the veteran's 
schizoid personality disorder diagnosed in 1983. 

The Board also notes that the evidence includes A VAMC Albany 
hospital summary dated in April and May 1987 noting a history 
of schizophrenia and various psychiatric hospitalizations, 
and medication non- compliance.  He was discharged with a 
diagnosis of schizophrenia, chronic undifferentiated type. 

A December 1992 VA social work report noted that the claimant 
was anxious, depressed, and fearful, with paranoid ideation, 
and his stressors were noted to be the loss of his car repair 
business, his wife was pregnant, marital conflicts, and his 
ex-wife was requesting child support. The claimant was noted 
to have been admitted to VA psychiatric wards in 1983 and 
1987 for psychotic decompensation and homicidal ideation 
toward his ex-wife.  He underwent psychiatric assessments in 
January and February 1993 to obtain a differential diagnosis 
of schizophrenia versus depression or adjustment disorder.  
In summary, it was noted that the claimant had a history of 
ethanol abuse and hospitalization for schizophrenia.  He was 
depressed and was questioning his value and self-worth, and 
his own lack of achievement. A pharmacological approach to 
treatment of his depression was recommended. 

A January 1994 VA psychiatric examination, conducted at the 
VAMC, Albany, diagnosed major depressive disorder, single 
episode; and personality disorder, not otherwise specified; 
with an assigned GAF score of 38. 

In April 1997, the claimant submitted a Social Security 
Administration award letter showing entitlement to SSA 
disability benefits from November 1, 1994.  the diagnosis was 
schizophrenic, paranoid and other functional psych affective 
disorder.

A February 1997 report from William VanOrnum, Ph. D., a 
psychologist, cited the claimant's statement that he was in 
the Marine Corps [and the] Reserve; that he first was 
diagnosed with schizophrenia by the VAMC.  Mental status 
examination showed that the claimant was depressed and 
despondent, did not eat or sleep well, had low energy and was 
socially isolated, but denied suicidal ideation or 
intentions. He was evasive and laughed inappropriately 
throughout the interview. He stated that he does not use 
drugs, and does not feel that his alcohol use is a problem. 
He lived with his wife and two young children, and was 
currently medicated with Tranzadone. The Axis I diagnoses 
were paranoid schizophrenia under therapeutic control and 
probably major depression, in remission, while the Axis II 
diagnosis was schizotypal personality disorder. 

An April 2000 report from Annette Payne, Ph. D., a 
psychologist, noted that the claimant last worked in 1993; 
that he had conflicts with co-workers, and did not like to be 
told what to do or be bossed around; that he was estranged 
from his wife and lived with his mother; and that he had some 
physical health problems. Mental status examination revealed 
Axis I diagnoses of dysthymic disorder, paranoid 
schizophrenia, and alcohol dependence, chronic and severe, 
while the Axis II diagnosis was schiozotypal personality 
disorder. 

At a May 2005 VA mental disorders examination the examiner 
had an opportunity to review of the claims folder in 
conjunction with the examination.  He noted the veteran 
apparently had his first psychiatric hospitalization in 1987.  
At that point he was diagnosed with schizophrenia and 
prescribed Haldol.  He has had repeated hospitalizations 
since with similar diagnoses.  He has also been diagnosed 
with alcohol abuse and alcohol dependence.  He has a history 
of psychotic behavior and delusional thinking.  It was noted 
the he was not currently taking any psychotrophic 
medications.  He has left a number of hospitalizations and 
discontinued taking his medications thereafter against 
medical advice.  

The examiner noted that the veteran looked very normal, 
however upon initial acquaint it became apparent something 
was amiss.  He displayed a rather flat affect and narrow 
range of emotions.  He tended not to make eye contact. He 
spoke in a soft clear voice, with an average rate and speed.  
The examiner noted that the veteran clearly met the criteria 
for a diagnosis of schizophrenia-undifferentiated type.  He 
also had a history of alcohol abuse and developed social 
avoidance no doubt as a result of inadequately treated 
schizophrenia.  He was majorly impaired in overall 
functioning suffering from chronic sleep disturbance, 
depressed mood, chronic anxiety, social avoidance, 
estrangement, episodes of psychosis, and inability to 
maintain employment.  He opined that:

With respect to causality of the 
veteran's mental illness, clearly 
schizophrenia is a genetically inherited 
biologically base mental disorder.  It is 
not caused by military service.  As noted 
in the report, apparently the veteran's 
mother also suffers from schizophrenia.

Judging from review of his military 
records, it appears that the veteran's 
first obvious symptoms of schizophrenia 
occurred in 1987 when he was 
psychiatrically hospitalized after 
experiencing delusional thinking.

In a June 2005 addendum the examiner added:

His military records indicate that his 
first symptoms of schizophrenia occurred 
after 1987, as documented by medical 
treatment.  He was discharged from 
service in 1975.  Therefore, his 
schizophrenia does not appear to be 
service connected.

Extensive VAMC medical records reveal a very long history of 
various psychiatric disabilities, alcohol abuse and 
dependence.  There are no diagnoses or nexus opinions which 
relate an acquired psychiatric disability to his period of 
active service or to any period of active duty training.

Service records obtained from the NYANG verified the 
claimant's period of service, but did not indicate any 
extended periods of active duty.  They only note several two 
week periods of annual training.  His February 1983 NYANG 
enlistment examination included a normal psychiatric 
evaluation. A March 2003 cover letter from the NYANG 
custodial facility stated that no other records of the 
claimant were available.

Analysis

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. § 
3.303(a) (2006).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and a 
psychosis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time. Id.

Reserve and National Guard service generally means ADT and 
IDT. ADT is full time duty for training purposes performed by 
Reservists and National Guardsmen pursuant to 32 U.S.C.A. §§ 
316, 502, 503, 504, or 505. 38 U.S.C.A. § 101(22) (West 
2002); 38 C.F.R. § 3.6(c) (2006).  Basically, this refers to 
the two weeks of annual training, sometimes referred to as 
"summer camp," that each Reservist or National Guardsman must 
perform each year.  It can also refer to the Reservist's or 
Guardsman's initial period of training.

IDT includes duty, other than full-time duty, performed for 
training purposes by Reservists and National Guardsmen 
pursuant to 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2006).  
Basically, this refers to the twelve four-hour weekend drills 
that each Reservist or National Guardsman must perform each 
year. These drills are deemed to be part-time training.

Generally, an individual who has only Reserve or National 
Guard service (ADT or IDT with no active duty) is not a 
veteran as legally defined.  In the service connection 
context, for example, this means that the presumption of 
soundness upon entry into service and the presumptive service 
connection provisions of 38 C.F.R. § 3.307, applicable to 
active duty, would not apply to ADT or IDT. 38 U.S.C.A. §§ 
1111, 1112, 1137 (West 2002); 38 C.F.R. § 3.307 (2006).

However, service connection may be granted for disease or 
injury incurred in or aggravated by ADT, just as with active 
duty. With IDT, potential service connection is limited to 
injury incurred or aggravated, or the specified "covered 
diseases" noted in 38 C.F.R. § 3.6(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Court has held that in order to establish service 
connection, there must be evidence of both a service- 
connected disease or injury and a present disability which is 
attributable to such disease or injury. See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

To prevail on the issue of service connection the following 
must exist: 1) medical evidence of a current disability, 2) 
medical evidence, or in some cases lay evidence, of in- 
service incurrence or aggravation of a disease or injury, and 
3) medical evidence of a nexus between an in-service disease 
or injury and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).

The claimant's active duty USMC medical records fail to 
reflect any treatment or diagnosis of an acquired psychiatric 
disorder.  In addition, there is no evidence of treatment or 
diagnosis of a psychosis during the first year subsequent to 
active service.  Likewise there is no evidence of treatment 
or diagnosis of an acquired psychiatric disorders during any 
period of ADT.  His first psychiatric hospitalization and 
treatment record is from October/November 1983, which as 
discussed above was treatment for alcohol abuse and a 
schizoid personality disorder.  And, the evidence does not 
show that, during any subsequent period of ADT or IDT, a 
mental disorder/diagnosis was superimposed upon the veteran's 
schizoid personality disorder diagnosed in 1983. 

An acquired psychiatric disorder was first diagnosed in 
April/May 1987, more than one year after the veteran's last 
period of ADT which ended in September 1985.  And, the record 
is simply devoid of any competent medical evidence indicating 
that the April/May 1987 diagnosis of schizophrenia (or any of 
the subsequent psychiatric diagnoses to the present) is in 
any way related to the veteran's active service or to any of 
his periods of ADT.

The claimant contends that he incurred a psychiatric disorder 
as a result of service.  No specifics were provided.  
However, the Board finds that it is very significant that no 
medical professional has offered medical findings or opinions 
linking any claimed psychiatric disorder to his military 
service.  To the contrary, in the May 2005 VA examination, 
the VA examiner specifically opined that, after a review of 
the record, the veteran's first obvious symptoms of 
schizophrenia occurred in 1987 when he was psychiatrically 
hospitalized after experiencing delusional thinking.  In the 
examiner's opinion, the veteran's schizophrenia clearly was a 
genetically inherited and biologically based mental disorder, 
which was not caused by the military service.  It also 
appeared that the veteran's mother suffered from 
schizophrenia.

The claimant's own allegations and written statements that he 
suffers from a psychiatric disorder due to service is not 
competent medical evidence as to the presence of any such 
disorder.  Here, there has been no showing that the veteran 
has the requisite medical knowledge or background to offer 
any such opinion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).

The evidence as a whole preponderates against finding that 
the veteran has an acquired psychiatric disorder that is 
related to military service.  As the preponderance of the 
evidence is against the claim, service connection is denied.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder variously described is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


